Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 1 of 9

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

FOR THE EAS{ ey DISTRICT OF TEXAS, Unies states Cours.
, outher
Houston DIVISION Soutn LED

he

Jayrnse LL. \ones HOGI RET ES MAY 27 2020
Plaintiff's Name and ID Number

Ar S Lo, JAN TiN Saal Titi, $4 stoust a oy 700)

Place of Confinement

David J, Bradley, Clerk of Court

CASE NO.
(Clerk will assign the number)

 

Vv.

_

~ DAker St Hosta, 7, Tap,

Defendant’s Name and Address
i ph San detterSon St, waustod Za 77009.
Defendant*s\Name and Address

Defendant’s.Name and Address
(DO NOT USE “ET AL.”)

 

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. Youmust file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IF P)
Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 2 of 9

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma paiperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...1f a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount ofa filing fee.” See 28 U.S.C.
§ 1915. Thus, the court ts required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915.and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account. until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. If you intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate.trust account. Complete all essential paperwork before submitting
it to the court. .

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

1. PREVIOUS LAWSUITS: . /
A. Have you filed any other lawsuit in state or federal court relating to yourimprisonment? __ YES | NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Dn sw

Disposition: (Was the case dismissed, appealed, still pending?)

 

7. Approximate date of disposition:
I. PLACE OF PRESENT CONFINEMENT:

 

 

NO
II.

IV.

V.

Case 4:20-cv-01864 Document 1 Filed on 05/27/20 in TXSD Page 3 of 9

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? YES — NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: Jn NAN \L Voles FE\G4 28 25, R~-E-3

“Wn, oh Jabs Nid Sh Housttd 7x Z2MA_,
See KYtach mpeda?t

B. Full name of each defendant, his official position, his place of

employment, and his full mailing address.

Defendant#l: EQ) lyanZd\es , nes €€
DUD Baker Sh Host Av, 77 pho

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant#2: WY Mo tsb dish ck Karey
Q Sop Ve chercon SY busin Fk. 77 OK

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Rotucd \o Release SAMALe Wide, fhe, Setduil A6CALUor seduul Accaald

Defendant #3:

 

 

 

Briefly-describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

 

Defendant #4:

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant 45:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

STATEMENT OF CLAIM:
Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 4 of 9

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or Statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

See MAYieh ok hapens

 

 

 

 

 

 

 

 

 

 

VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

» Q

 

; - WN dB
BD Cavdrsy yd
VU. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

JaMMt L \dwes, LST,

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

 

VIII. SANCTIONS: he
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES NO

?

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

. Court that imposed sanctions (if federal, give the district and division):

 

]
2. Case number:

 

tad

Approximate date sanctions were imposed:

 

Have the sanctions been Itfted or otherwise satisfied? YES NO

=
Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 5 of 9

Wr Teeedsooh, Skene Kad bods bles

 

ED. bolZ. Al e§ Sher Ce of lars bo, Jad |

SAMA, Abe Ipoth Seatedie tp best Sentence
HOY Or (ovor MT us. El PAS Combed Anarant ws JA

Ladd ton) a tadBalement Warrse Lowddy AMA Wouse

 

Nang Ru} salannlars ad§_c.aQloyee's nee cAdnnier.
lev cannes pg brims Sal Jal ase. Ny latalpa

 

Che A mh for_Auboe dosh Wilt _D_ Sole ngs over Comecnaytys
Nays osc Ny_ Noe nth ban we hetrestion, b.dAb

——Aoigin Moov _Qr2sSire, Me devel Mae _anbiernly

odor d\uths kAW ioe de Stuy lyme Ag Muth As
Roseibole _duruli,_focarshhyitus ok break ut Avea\ Mn

 

Tp Sy _togaele_nvurcn M4 0% MAbs NSulkG fo eora/Aacat us
tral \ye Mure §2ritus unleurkindakely Grove NnyoXe Ac ferepe olive
Yaar Are Lose PAvpiers ‘pehaleed Wee Con Qakidn) oa A

 

VraS2 Sit aly Cod bkunsht Sal cove MaemegWe,
RA ANGe  Wrok. Miky le One. o sQdaay SK BELA, Leite

BNR Sharia Nae SY Magy pre h\iny uss

 

Clad user, beh Wha Ferd BNA SUL Sk Kain,

a Ao EPPO ba AmOHsGANy SA doi te ANING

 

Nod sore Nae robbed wai SACL, 3,500 “es
“wwit_tozed_ginta.d_od_Gurrenalh nie Lyd Sinemet iA Soars

Nv Se wha he Nyon “akwnnkets “peal Behetoa shoe
Woes Lo rh re ath S@Gonek for Aittnakes a

 
Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 6 of 9

 

__AXeygalrc.—Sb0s—_..2 Dude. ~xXWes aw oe ne
A Xewera Lo Site DRL Ng tA Reh 08 Nols A

 

Atal. Sang bee baler Mae Ur Gis. Nbep tal dal

Sey fey UaAGe’s tue _BH de. Vow ha Lodtine So

J|_Sesexs_ XS. None is Aw Se Salta’ 2 XadSomvat. eins... oe

SANEKES Ook OR AdWN. WH a\Meo AL 08 WIM
Nyvboo Magid gine Sesk() Vane lyzed Voalbuvee bf ete ee

 

J row8.. Seed. Dox Add. _ vb Wer AQculecekss We

_ Weasrto to, 28\ for tol SAA QUA Ait
VASA SUAS. —asled “Vo duck gcd SHS Sere thed

{Vos ye Wace her Qu mroathiake 4. Says rg ACI NO

_Leaeeh oA Soy. A. W086. oe WR ENA QL og. boslT A he

Darr. Us, Aidt Kktore aired ARMM LEROANSAR OG.

AG x WK ERckor tS Wak GI Sechor 8S Qh
| Nivte’d AN Asgalesw Salas) Sen QR UNS nn

DS&BR Moth WA obese Nd AMA ECS ds LEA
— gakedes Sas 1685 smash, Ais Spyantd are 258 fore oe
YQ Ey. _. $8 GRRL 0A OX, XO G oo ee

 

 

Nema Mn) OQ

 

 

 

 

 

 

 

 

 

 

 

 

—-A —— see eee S$ ee ee a a = ae rege oe
_ DaGhes Ue ATTORNEY ANN 6 Kh

Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 7 of 9

Dh 2 Nh WX”

 

 

SDO\V ERY a

{Wind de WEWoGed Xb.
PSoro KSSoik AAS Sold NSGdk AAS OO
[Sos Peo Leoh x Qukes __Nnsen sd Med SP R062 So

Nohekoe SURRY Nao,

SelenGs SauuQebooy elidel 2, uth speed AY MUM, been
AA\bWeh boas WW SKEL ehOl_oad} MS oldoare, Sodo\es

 

[80x eo RANE _ A, FELMU BGS. 5 Geo Anl ASS. auly

20 Yevondd\ HdAh_or BAS Re dSackrod and ao
OAS ONey__Vyrdnasnxus. once ub pox vies

{RASA ar NS dor Lads abioal s. pp AL 3 gig deel

 

. ANON weeds Syn 9 PA Mew. Sudges

Jax Nossyi'S_ Ue, Lao’ SottuSe Se ne ”

 

UATAINES

{OMKa. Anny @d_ Wo MG. _SAhNOA NEG Ne
feds Goheish _ GSMO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— = = = = eee Aaa ee ro oe

= = = evens = os ware ee
ea ae me = = ee. otto ae a
= 7 meorceoos ere Sea ee orate Sete: arenes “CSD

ap oa. po ee ee os _ =: omens See = ee ee ares =

 
ae XNALES. 7) ANG Suk~ $B E-f§ —_
__ fhe Newt. AWA Address... BV Awe eos Tanna. LToues 7

Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 8 of 9

ee AT Sa ‘San Aho ok. Houstir, 27002

o\tta67d”

ween aes nea eet 1 N. Shel Taccalb shivustys ey
alt Bah EE oa fn Dencing Ol7TMlo

ee nee ree

 

 

AL ace TARVIS. Me Cau Qyslee POT

Sa, AACA Gte HONS O0L Bh -7 7009 ee

 

 

AAR tad nage “Sher dan. Nn. Yeut battle. 8 wonse\aad. vetoes
DON. San Saciale, Ct Mou Zk 77009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bs Realase Ce

 
Case 4:20-cv-01864 Document1 Filed on 05/27/20 in TXSD Page 9 of 9

C. Has any court ever warned or notified you that sanctions could be imposed? YES_.}| NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(if more than one, use another piece of paper and answer the same questions.)

 

 

1. Court that issued warning (if federal, give the district and division): lan
2. Case number: CO

C7
3. Approximate date warning was issued:

 

Executed on:

Maman? ng. (ene

(Signature of Plaintiff)

 

PLAINTIFF’S DECLARATIONS

1. [declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. lunderstand, if] am released or transferred, it is my responsibility to keep the court informed of my current
mailing address and failure to do so may result in the dismissal of this lawsuit.
3. Lunderstand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. T understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

5. Tunderstand even if J am allowed to proceed without prepayment of costs, 1 am responsible for the entire
filing fee and costs assessed by.the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this al day of S , 20 Lf .
(Day) (month) (year)

 

 

 

 

~ WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.
